In an alternative proceeding such as this, for the determination of reasonable rent under subdivision 2 of section 4 of the Business Rent Law (L. 1945, ch. 314, as amd.), the tenant is entitled to a bill of particulars furnishing details of the ultimate allegations of fact alleged in the landlord’s petition. Among other things, the petition alleges an amount representing the fair value of the entire property and an amount representing the fair rental value of the tenant’s space. So that it may properly prepare to meet such allegations, the tenant should be furnished with an itemized statement of the gross income derived from the building as demanded in item 10; and of the space occupied by each tenant, the rentals for such space and the other information demanded in item 11. Order unanimously modified so as to reinstate items 10 and 11 and, as so modified, affirmed. Settle order on notice. Present — Peck, P. J., Dore, Cohn, Bastow and Botein, JJ.